Case: 15-53504   Doc# 46-3   Filed: 01/16/19   Entered: 01/16/19 14:01:38   Page 1 of
                                         36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19   Entered: 01/16/19 14:01:38   Page 2 of
                                         36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19   Entered: 01/16/19 14:01:38   Page 3 of
                                         36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19   Entered: 01/16/19 14:01:38   Page 4 of
                                         36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19   Entered: 01/16/19 14:01:38   Page 5 of
                                         36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19   Entered: 01/16/19 14:01:38   Page 6 of
                                         36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19   Entered: 01/16/19 14:01:38   Page 7 of
                                         36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19   Entered: 01/16/19 14:01:38   Page 8 of
                                         36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19   Entered: 01/16/19 14:01:38   Page 9 of
                                         36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 10
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 11
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 12
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 13
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 14
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 15
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 16
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 17
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 18
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 19
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 20
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 21
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 22
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 23
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 24
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 25
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 26
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 27
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 28
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 29
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 30
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 31
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 32
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 33
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 34
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 35
                                        of 36
Case: 15-53504   Doc# 46-3   Filed: 01/16/19    Entered: 01/16/19 14:01:38   Page 36
                                        of 36
